      Case 2:19-cv-02715-EFM-JPO Document 24 Filed 05/28/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DARLENE D. WINN                                           )
and VANESSA CUSHENBERRY,                                  )
                                                          )
                             Plaintiffs,                  )
                                                          )
v.                                                        )      Case No. 19-2715-EFM
                                                          )
ENSIGN U-HEALTHCARE RESORT                                )
OF LEAWOOD,                                               )
                                                          )
                             Defendant.                   )


                                            ORDER

       Pursuant to a court order (ECF No. 21), defendant has filed a report on the status of

arbitration in this case (ECF No. 23). The status report indicates plaintiffs submitted

separate demands for arbitration to the American Arbitration Association (“AAA”), and by

agreement of the parties, the demands were consolidated into a single proceeding under

AAA Case Number 01-21-0002-0831. On May 19, 2021, Arbitrator Diane Sorensen was

assigned to the case. The parties are awaiting notice of a preliminary management

conference with Arbitrator Sorensen to set the case for a hearing on the merits.

       The court orders the case remain stayed while the parties submit to arbitration.

Defendant shall file a status report by December 1, 2021, or within 14 days of completion

of arbitration, whichever occurs earlier.

       The clerk is directed to mail a copy of this order to the pro se plaintiffs.

       IT IS SO ORDERED.


O:\ORDERS\19-2715-EFM-ORDER CONT STAY.DOCX
Case 2:19-cv-02715-EFM-JPO Document 24 Filed 05/28/21 Page 2 of 2




Dated May 28, 2021, at Kansas City, Kansas.

                                        s/ James P. O’Hara
                                       James P. O’Hara
                                       U.S. Magistrate Judge




                                   2
